Citation Nr: 0116788	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-16 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the pleural cavity.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to Muscle Group II of the left 
scapula.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group I of the left 
shoulder girdle.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to Muscle Group XXI of the 
thoracic muscle group.

5.  Entitlement to a compensable evaluation for residuals of 
a scar due to a thoracotomy procedure.

6.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected residuals 
of a gunshot wound to the chest.  

7.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.



REMAND

In regard to the claims of entitlement to increased 
evaluations for residuals of a gunshot wound to the pleural 
cavity, muscle group II of the left scapula, muscle group I 
of the left shoulder girdle, muscle group XXI of the thoracic 
muscle group, and residuals of a thoracotomy scar, the most 
recent VA examination failed to address the relevant rating 
criteria or provide sufficient information to enable the 
Board to rate the current level of disability.  The Board 
regrets further delay of this action, but is compelled to 
conclude that a remand for further VA examination is 
necessary.  The Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Thus, in regard to these issues, a remand is 
necessary to ensure that the record is fully developed and 
that the veteran is afforded adequate due process.  

In regard to the claim of entitlement to service connection 
for coronary artery disease, claimed as secondary to 
residuals of a gunshot wound to the chest, the record 
reflects that the RO denied this claim in an April 1998 
rating decision on the basis that the claim was not well 
grounded.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
veteran has been afforded several VA examinations; however, 
no examiner has expressed an opinion as to the etiology of 
the veteran's coronary artery disease.  Additionally, the 
November 1997 VA examiner noted the veteran reported that a 
cardiologist in 1986 felt that his posterior coronary artery 
injury was due to a chest injury from a gunshot wound.  It 
does not appear that the RO has requested that the veteran 
provide the name and address of that cardiologist.  

The Board also notes that the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU) is inextricably 
intertwined with the aforementioned issues and must also be 
remanded to the RO.  

Accordingly, these matters are REMANDED to the RO for further 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated him since January 1986.  
The RO should specifically request that 
the veteran provide the name and address 
of the cardiologist who stated in 1986 
that his coronary artery disease was 
related to a gunshot wound to the chest.  
After securing the necessary permission 
from the veteran, copies of all available 
records that are not already of record 
should be obtained and associated with the 
claims folder.  The RO should also notify 
the veteran and his representative that 
the original photo noted in the 
representative's June 2000 statement is 
not of record.  That photograph should be 
obtained, if possible, and associated with 
the claims folder.  

3.  The RO should arrange for the veteran 
to be examined by a VA cardiologist to 
determine the current nature and etiology 
of his claimed heart disability.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  Any pertinent 
diagnostic testing should be completed and 
reviewed by the examiner prior to 
completion of the examination report.  All 
relevant symptomatology and objective 
findings must be reported in detail.  The 
examiner is requested to express an 
opinion as to whether it is as least as 
likely as not that the veteran's coronary 
artery disease is related to, caused by, 
or aggravated by his service-connected 
gunshot wound  residuals.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  The veteran should be afforded a VA 
specialist examination(s) of his gunshot 
residuals to the pleural cavity, muscle 
group II of the scapula, muscle group I of 
the left shoulder girdle, and muscle group 
XXI of the thoracic muscle group as well 
as the residual thoracotomy scar to 
determine their current nature and 
severity.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  All 
pertinent diagnostic testing, including 
pulmonary function testing, should be 
completed and reviewed by the examiner(s).  
The examiner(s) should also note any 
pertinent symptomatology not associated 
with the service-connected residuals of a 
gunshot wound.  

In regard to the residual thoracotomy 
scar, the examiner is requested to note 
all relevant symptomatology and objective 
findings.  The examiner should note any 
resulting limitation of function and 
describe its severity in terms of slight, 
moderate, or severe.  The examiner should 
also note the presence or absence of 
tenderness, pain, and repeated ulceration.  

In regard to the residuals of a gunshot 
wound to the pleural cavity, the examiner 
should note all relevant symptomatology 
and objective findings.  The results and 
interpretation of pulmonary function 
testing should be noted by the examiner in 
the examination report.  

In regard to the residuals of a gunshot 
wound to muscle group II of the left 
scapula, muscle group XXI of the thoracic 
muscle group, and muscle group I of the 
left shoulder girdle, the examiner should 
note all relevant symptomatology and 
objective findings.  The examiner should 
note whether these injuries affect the 
veteran's dominant or nondominant side.  
The examiner should also note the presence 
or absence in each muscle group of loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement 
as a result of the gunshot wound.  As to 
each muscle group affected, the examiner 
is requested to express an opinion as to 
which of the following most accurately 
describes the residual gunshot wound 
injury:

(a) some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold 
of fatigue when compared to the sound 
side;

(b) indications on palpation of loss of 
deep fascia, muscle substance, or normal 
firm resistance of muscles compared with 
sound side, tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment; or 

(c) palpation shows loss of deep fascia 
or muscle substance, soft flabby muscles 
in wound area, or muscles swell and 
harden abnormally in contraction, tests 
of strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function.  

The muscle examiner should also comment 
upon the presence or absence of x-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile; adhesion of scar to one of the 
long bones, scapula, sacrum or vertebrae, 
with epithelial sealing over the bone 
rather than true skin covering in an area 
where bone is normally protected by 
muscle; diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests; visible muscle 
atrophy; adaptive contraction of an 
opposing group of muscles; atrophy of 
muscle groups not in the track of the 
missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; 
and/or induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

In regard to all examinations, a complete 
rationale for any opinion expressed must 
be provided.  Finally, the examiner(s) 
should review the claims folder and 
express an opinion as to whether the 
veteran's service-connected disabilities 
render him unemployable.  

5.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

6.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 20 percent for residuals of a 
gunshot wound to the pleural cavity; an 
evaluation in excess of 20 percent for 
residuals of a gunshot wound to muscle 
group II of the left scapula; an 
evaluation in excess of 10 percent for 
residuals of a gunshot wound to muscle 
group I of the left shoulder girdle; 
residuals of a gunshot wound to muscle 
group XXI of the thoracic muscle group; 
entitlement to a compensable evaluation 
for residuals of a thoracotomy scar, 
entitlement to service connection for 
coronary artery disease claimed as 
secondary to a service-connected gunshot 
wound to the chest, and entitlement to 
TDIU benefits.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



